Mr. Justice Gabbert
delivered the opinion of the court.
The general saving character of the act of 1891, supra, is limited in its application to those acts which relate to a penalty, forfeiture or liability, either civil or criminal, incurred under such acts. The statutes under which the petition was filed and the preliminary order obtained do not relate to subjects of this character, and, for that reason, are not affected by the act in question.
In passing upon what is termed “retrospective law,” various definitions have been given, dependent largely upon the particular facts presented in each case, but one generally accepted, which appears to fully cover the subject, in so far as the case at bar is concerned, is to the effect, that a law is retrospective in its legal sense which takes away, or impairs, vested rights, acquired under existing laws, or creates a new obligation, imposes a new duty, or attaches a new disability in respect to transactions or considerations already past. Rapalje & Lawrence’s Dictionary; Society v. Wheeler, 2 Gall. 105; Evans v. City of Denver, 26 Colo. 198; D., S. P. & P. R. Co. v. Woodward, 4 Colo. 162; Day v. Madden, 9 Colo. App. 464.
The right granted contiguous towns and cities to unite upon compliance with the conditions specified in the act on *96the subject, was a mere privilege which might be exercised, by the towns and cities to which it was extended; but until that privilege was accepted by at least a completion of the steps necessary to observe to effect annexation, it was within the control of the legislature to direct what requirements were necessary to effect that result, which did not impair the proceedings already had. That the original petitioners had taken certain preliminary steps having for their object the annexation of the town of Fletcher to the city of Denver, gave them no vested right to have such proceedings conducted to final determination under the law as it then existed, because a right cannot be considered vested unless it be something more than such a mere expectation as may be based upon an anticipated continuance of a present given law. Cooley’s Constitutional Limitations, *359. The only possible right they could insist upon, was, that the steps already taken should not be impaired. These were not affected by the amendment; the requirement relative to the consent of the city of Denver only affected the action of the court on the report of the election, and did not annul its order directing the submission of the question of annexation to the voters of the town of Fletcher.
The requirement of the amendment, in so far as it relates to these proceedings, was, that the city of Denver should consent to the annexation before the report of the result of the election could be approved. This was merely a further condition, under which annexation could be effected. True, it was a new feature, but in prescribing it the proceedings already had were not in any manner affected, for it operated only upon contingencies happening after its passage. This did not create a new obligation, impose a new duty, or attach any new disability in respect to the steps taken by petitioners at the time it went into effect, and was, therefore, not retrospective. Without the consent of the city, the court could not approve the report on the election. The judgment of the county court is affirmed.

Affirmed.